Appeal by defendant from a judgment of the County Court, Orange County, rendered January 19, 1962 after a jury trial, convicting him of grand larceny in the first degree (two counts), and imposing sentence upon him as a fourth felony offender. Judgment affirmed. Even if it be assumed, without deciding, that the defendant’s statement, made in the absence of counsel following his arrest two days prior to his arraignment, was inadmissible (cf. People v. Wallace, 17 A D 2d 981), we are of the opinion that the failure to object to its admission precludes reversal, in view of the overwhelming proof of defendant’s guilt (People v. Gallo, 16 A D 2d 795, reversed on other grounds 12 N Y 2d 12). We have examined the other points raised by defendant but find no merit in any of them. Beldock, P. J., Hghetta, Brennan, Hill and Hopkins, JJ., concur.